Appellant insists that the argument of the district attorney complained of in bill of exception number two was unauthorized and harmful. We have again examined said bill and remain of opinion that it was properly disposed of in our original opinion. The evidence justified the attorney in drawing the conclusion that appellant ought to be in the penitentiary and if his language was susceptible of the expression of his individual opinion the court instructed the jury not to regard it.
The motion for rehearing is overruled.
Overruled.